Filed pursuant to Rule 424(b)(3)Registration Statement No. 333-155622 PROSPECTUS Morgan Stanley Dividend Reinvestment Plan 36,653,738Shares Common Stock The Dividend Reinvestment Plan (the “Plan”) of Morgan Stanley (“Morgan Stanley” or the “Company”) provides investors who enroll in the Plan (the “Direct Participants”) with a simple and convenient method of investing in the Company and a variety of related services, including the ability to:(1) reinvest automatically dividends paid on shares of Common Stock of the Company, par value $.01 per share (the “Common Stock”), without paying commissions or brokerage fees; (2) make optional cash investments in Common Stock of up to $40,000 per calendar year, without paying commissions or brokerage fees; (3) transfer without charge Common Stock to the Plan for convenience; and (4) sell through the Plan shares of Common Stock held in their Plan accounts.The Plan also provides investors who have customer accounts with Morgan Stanley & Co. Incorporated, a registered broker-dealer and a wholly-owned subsidiary of the Company (“MS&Co.”), and who enroll in the Plan through MS&Co. (the “MS&Co. Participants”), with a simple and convenient method to reinvest automatically all dividends paid on shares of Common Stock held in their MS&Co. accounts, without paying commissions or brokerage fees.The features of the Plan available to MS&Co. Participants are more limited than the features available to Direct Participants.See “Plan Provisions Solely for MS&Co.
